Proceedings on the relation of L.R. Baker against T. Harold Williams, and on relation of G.K. Newhart against George McCampbell, and on relation of L.R. Baker against L.W. Kelloway, and between R.C. Bender and J.A. Richmaon and Keith R. Chinn, City Manager, the City of West Palm Beach, a municipal corporation, and W.P. Holland and others, City Commissioners, and by State of Florida, on relation of Walter Herbert White, against Lloyd C. Bell and others, consisting of two quo warranto proceedings, one mandamus proceeding in trial court, one original petition for mandamus in Supreme Court, and one suit for injunction and declaratory relief. From adverse judgments, Williams, McCampbell, Kelloway, and Bender and Richmaon appeal; the appeal by Kelloway being opposed by W.P. Holland, Lloyd C. Bell, and relator Baker.
Judgment in accordance with opinion.
In these appeals we are confronted with the following:
(1) Two appeals from final judgments of the Circuit Court in quo warranto proceedings. (2) One appeal from a judgment of the Circuit Court in mandamus proceeding. (3) One appeal from a judgment of the Circuit Court in a suit for injunction and declaratory decree, and (4) Original petition for mandamus in this Court. All five proceedings were consolidated and treated as one case or proceeding in this Court. They are styled in caption.
The judgment of this Court turns on the interpretation of numerous provisions of the City Charter of West Palm Beach as they affect the powers and duties of the City Commission, two of whom had resigned and three of whom were still holding office no question being raised as to their qualification. *Page 222 
It was agreed by counsel representing all parties that the primary question raised in all these cases was whether or not the two Commissioners who had resigned were authorized under the Constitution and Charter of the City to participate in the election or appointment of their successors.
The Chancellor below answered this question in the negative and we think correctly so. His judgment is accordingly affirmed and petition for writ of mandamus denied.
Affirmed.
THOMAS, C.J., and TERRELL, CHAPMAN and BROWN, JJ., concur.